Exhibit 10.2

 

[FORM]

 

EXECUTIVE CHANGE OF CONTROL AGREEMENT

 

THIS CHANGE OF CONTROL AGREEMENT (the “Agreement”) is entered into effective as
of                     , 20     (the “Effective Date”), by and between EAGLE
ROCK ENERGY G&P, LLC (the “Company”) and                             
(“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company is the general partner of Eagle Rock Energy GP, L.P., a
Delaware limited partnership (“ERGP”), which is, in turn, the general partner of
Eagle Rock Energy Partners, L.P., a Delaware limited partnership (the
“Partnership”);

 

WHEREAS, the Executive is currently employed by the Company and is an integral
part of the management of the Company and the Partnership;

 

WHEREAS, the Company desires to attract and retain certain key management
personnel such as the Executive and, accordingly, desires to enter into a change
of control severance agreement with the Executive in order to encourage his
continued service to the Company; and

 

WHEREAS, the Executive is prepared to commit such services in return for
specific arrangements with respect to change of control severance compensation.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the Company and Executive agree as follows:

 

1.                                      Definitions.  For purposes of this
Agreement, the terms listed below will have the meanings specified herein:

 

(a)                                 “Accrued Payments” means (i) any unpaid Base
Salary through the Date of Termination (but calculated at the rate then in
effect), (ii) any performance bonus for the calendar year ended immediately
prior to the Date of Termination, to the extent unpaid, in an amount equal to
(A) the actual bonus earned by the Executive, to the extent such amount has been
communicated to the Executive by written notification prior to the Date of
Termination in accordance with the timing and determinations provided by
historical Company plans, policies and practices or (B) if no such notification
has occurred, 100% of the Target Bonus for such calendar year,
(iii) unreimbursed business expenses that are eligible for reimbursement in
accordance with the applicable Company policies through the Date of Termination,
and (iv) such employee benefits, if any, as to which the Executive may be
entitled pursuant to the terms governing such benefits.

 

(b)                                 “Base Salary” means the amount the Executive
is entitled to receive as wages or salary on an annualized (12-month) basis,
calculated as of the Date of Termination or, if greater, before any reduction
not consented to by the Executive.

 

--------------------------------------------------------------------------------


 

(c)                                  “Board” means the board of directors of the
Company.

 

(d)                                 “Cause” means a determination made in good
faith by two-thirds (2/3) of the Board that the Executive (i) willfully and
continually failed to substantially perform the Executive’s duties with the
Partnership Entities (other than a failure resulting from the Executive’s
incapacity due to physical or mental illness) which failure continued for a
period of at least thirty (30) days after a written notice of demand for
substantial performance has been delivered to the Executive specifying the
manner in which the Executive has failed to substantially perform, or
(ii) willfully engaged in conduct which is demonstrably and materially injurious
to the Partnership Entities, monetarily or otherwise; provided, however, that no
termination of the Executive’s services shall be for Cause as set forth in
clause (ii) above until (A) there shall have been delivered to the Executive a
copy of a written notice setting forth that the Executive was guilty of the
conduct described in clause (ii) above and specifying the particulars thereof in
detail, and (B) the Executive shall have been provided an opportunity to be
heard by the Board (with the assistance of the Executive’s counsel if the
Executive so desires).  No act or failure to act on the part of the Executive
shall be considered “willful” unless the Executive has intentionally or
deliberately acted or failed to act with knowledge that such action or failure
to act was likely to be materially injurious to the Partnership Entities. 
Notwithstanding anything contained herein to the contrary, no failure to perform
by the Executive after a notice of termination is given shall constitute Cause.

 

(e)                                  “Change of Control” means, the occurrence
of one of the following:

 

(i)                                     the consummation of an agreement to
acquire or a tender offer for beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act) by any “person” or “group” (within the
meaning of those terms as used in Sections 13(d) and 14(d)(2) of the Exchange
Act) such that afterwards such person or group has 40% or more of either (A) the
then outstanding common equity securities of the Partnership (the “Outstanding
Equity”) or (B) the combined voting power of the then outstanding voting
securities of the Partnership (the “Outstanding Voting Securities”); provided,
however, that for purposes of this subclause (i), the following acquisitions
shall not constitute a Change of Control: (1) any acquisition directly from the
Partnership, (2) any acquisition by the Partnership, (3) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the
Partnership or any of its Affiliates, (4) any acquisition by any entity pursuant
to a transaction that complies with clauses (A), (B) or (C) of subclause
(iv) below, or (5) any acquisition by any member of the NGP Group unless, prior
to such acquisition but following the Effective Date, the aggregate ownership of
members of the NGP Group has been reduced to less than 20% of both the
Outstanding Equity and the Outstanding Voting Securities; or

 

(ii)                                  the acquisition of beneficial ownership by
any person or group of 40% or more of the combined voting power of the then
outstanding voting securities of ERGP and/or the General Partner (the “GP
Outstanding Voting Securities”); provided, however, that for purposes of this
subclause (ii), the following acquisitions shall not constitute a Change of
Control: (A) any acquisition by the Partnership or any of its subsidiaries,
(B) any transaction that is subject to subclause (iv) below, or (C) any

 

2

--------------------------------------------------------------------------------


 

acquisition of beneficial ownership of GP Outstanding Voting Securities solely
by virtue of an acquisition of Outstanding Equity or Outstanding Voting
Securities; or

 

(iii)                               the limited partners of the Partnership
approve, in one or a series of transactions, a plan of complete liquidation of
the Partnership; or

 

(iv)                              the consummation of a reorganization, merger
or consolidation involving the Partnership or a sale or other disposition by the
Partnership of all or substantially all of its assets or an acquisition of
assets of another entity (a “Business Combination”), in each case, unless
following such Business Combination: (A) the Outstanding Equity and Outstanding
Voting Securities immediately prior to such Business Combination represent or
are converted into or exchanged for securities that represent or are convertible
into more than 50% of, respectively, the then outstanding equity securities and
the combined voting power of the then outstanding voting securities, as the case
may be, of the entity resulting from such Business Combination or the resulting
public parent thereof (including, without limitation, any entity that as a
result of such transaction owns the Partnership, or all or substantially all of
the assets of the Partnership either directly or through one or more
subsidiaries), as the case may be, (B) no Person (excluding any employee benefit
plan (or related trust) of the Partnership or the entity resulting from the
Business Combination or the resulting public parent thereof, as the case may be)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding equity securities of the entity resulting from such Business
Combination or the resulting public parent thereof, as the case may be, or the
combined voting power of the then outstanding voting securities of such entity,
except to the extent that such ownership existed with respect to the Partnership
prior to the Business Combination, and (C) following the occurrence of the GP
Acquisition, at least a majority of the members of the board of directors or
similar governing entity of the entity resulting from such Business Combination
or the resulting public parent thereof, as the case may be, were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; provided, however,
that clauses (A), (B) and (C) of this subclause (iv) shall not apply if the
entity resulting from the Business Combination or the resulting public parent
thereof, as the case may be, is a limited partnership unless 100% of the
combined voting power of the voting securities of the general partner thereof is
owned, directly or indirectly, by such limited partnership; or

 

(v)                                 following the occurrence of the GP
Acquisition, individuals who constitute the Incumbent Board cease for any reason
to constitute at least a majority of the Board;

 

provided, however, that in no event will the exercise, if any, by the
Partnership of its option to acquire all of the issued and outstanding limited
partner interests in ERGP and membership interests in the Company, or any change
resulting therefrom (the “GP Acquisition”), constitute a Change of Control for
purposes of this Agreement.  [FOR INDIVIDUALS WHO WORK FOR THE
UPSTREAM/MIDSTREAM BUSINESS: ; provided, that, the term “Change of Control”
shall also include the consummation of a reorganization, merger, consolidation,

 

3

--------------------------------------------------------------------------------


 

spin off or similar transaction involving the [upstream][midstream] business
unit of the Partnership or a sale of all or substantially all of the equity
interests and/or assets of the [upstream][midstream] business unit of the
Partnership, in either case, unless following the consummation of such event,
the [upstream][midstream] business unit continues to be controlled by the
Company, the Partnership or any affiliate of the foregoing
(“[Midstream][Upstream] Sale”).

 

(f)                                   “COBRA” means the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended.

 

(g)                                  “Code” means the Internal Revenue Code of
1986, as amended, and applicable administrative guidance issued thereunder.

 

(h)                                 “Date of Termination” means the date of
receipt of the Notice of Termination or any later date specified therein, as the
case may be.  For all purposes of this Agreement, the Executive’s Date of
Termination shall not occur prior to the date the Executive incurs a “separation
from service” within the meaning of Section 409A(a)(2)(A)(i) of the Code.

 

(i)                                     “Disability” means (i) a physical or
mental impairment of sufficient severity that, in the opinion of the Board, the
Executive is unable to continue performing the duties assigned to the Executive
prior to such impairment or the Executive’s condition entitles the Executive to
disability benefits under any insurance or employee benefit plan of any
Partnership Entity in which the Executive participates, and (ii) the impairment
or condition is cited by the employing Partnership Entity as the reason for the
Executive’s termination.

 

(j)                                    “Good Reason” means the occurrence of any
of the following events or conditions: (i) a change in the Executive’s status,
title, position or responsibilities (including reporting responsibilities) which
represents a substantial reduction of the status, title, position or
responsibilities as in effect immediately prior thereto, the assignment to the
Executive of any duties or responsibilities that are inconsistent with such
status, title, position or responsibilities, or any removal of the Executive
from or failure to reappoint or reelect the Executive to any of such positions,
except in connection with the termination of the Executive’s services for Cause,
due to the Executive’s Disability or death, or by the Executive voluntarily
without Good Reason, (ii) a reduction in the Executive’s annual base salary,
(iii) a change in the geographic location at which the Executive must perform
services (without the consent of the Executive) to a location more than
thirty-five (35) miles from the location at which the Executive normally
performs such services as of the Effective Date, except for reasonably required
business travel that is not materially greater than such travel requirements
prior to the Effective Date, (iv) the failure by the Partnership Entities to
continue in effect any material compensation or benefit plan in which the
Executive was participating as of the Effective Date or to provide the Executive
with compensation and benefits at least equal (in terms of benefit levels and/or
reward opportunities) to those provided for under each compensation or employee
benefit plan, program and practice as in effect immediately prior to the
Effective Date (or as in effect following the Effective Date, if greater),
(v) any material breach by a Partnership Entity of any provision of this
Agreement or of any provision of the Executive’s employment agreement, if any,
or (vi) any purported termination of the Executive’s employment for Cause by a
Partnership Entity that does not

 

4

--------------------------------------------------------------------------------


 

otherwise comply with the terms of this Agreement or the Executive’s employment
agreement, if any.  In the case of the Executive’s allegation of Good Reason,
(A) the Executive shall provide notice to the Board of the event alleged to
constitute Good Reason within 90 days of the occurrence of such event, and
(B) the Partnership Entities shall have the opportunity to remedy the alleged
Good Reason event within 30 days from receipt of notice of such allegation.

 

[FOR INDIVIDUALS WHO WORK FOR THE UPSTREAM/MIDSTREAM BUSINESS:  Solely as used
in Section 1(s)(i) of this Agreement, however, “Good Reason” shall mean only the
occurrence of (x) any of the events or conditions described in clauses
(ii) through (vi) of the immediately preceding paragraph or (y) a demotion in
the Executive’s then current status as an officer, such as would result in a
senior vice president or executive vice president no longer holding such title.]

 

(k)                                 “Incumbent Board” means the portion of the
Board constituted of the individuals who are members of the Board immediately
following the GP Acquisition and any other individual who becomes a director of
the Company after such date and who is either (A) an Appointed Director (as such
term is defined in the Partnership Agreement), (B) a Management Director (as
such term is defined in the Partnership Agreement), or (C) an Elected Director
(as such term is defined in the Partnership Agreement) who was nominated to
serve on the Board by a vote of at least a majority of the Elected Directors
then serving on the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a person other than the Incumbent Board.

 

(l)                                     “NGP Group” shall mean Natural Gas
Partners VII, L.P., Natural Gas Partners VIII, L.P., Natural Gas Partners,
L.L.C. d/b/a NGP Energy Capital Management, and their respective Affiliates
(other than the Partnership, the General Partner, ERGP and their respective
subsidiaries) and their Affiliate’s respective directors, officers,
shareholders, members, managers, representatives of management committees and
employees (and members of their respective families and trusts for the primary
benefit of such family members).

 

(m)                             “Notice of Termination” means a written notice
communicated by the Company or the Executive, as applicable, that (i) indicates
the specific reason for termination of the Executive’s employment, (ii) sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for the termination, and (iii) specifies the Date of Termination.

 

(n)                                 “Partnership Entities” means the Company,
the Partnership and any other entity which is an affiliate of the foregoing
entities and, when applicable in accordance with Section 5(c), means any
successor to the Company, the Partnership or any other entity which is an
affiliate thereof, and also includes any other entity which is an affiliate of
such successor entity(ies).

 

(o)                                 “Pro-Rata Bonus” means a pro-rata portion of
the Target Bonus for the calendar year of termination, such portion to be
determined by multiplying the Target Bonus for the calendar year of termination
by a fraction, the numerator of which is the number of days

 

5

--------------------------------------------------------------------------------


 

during which the Executive was employed by the Company in the calendar year of
termination, and the denominator of which is 365.

 

(p)                                 “Protection Period” means (i) the six month
period ending on the date a Change of Control occurs, and (ii) the two year
period beginning on the date a Change of Control occurs.

 

(q)                                 “Severance Conditions” means the Executive’s
execution and delivery to the Company on or prior to the 60th day following the
Date of Termination of a release of claims agreement in the Company’s customary
form, which shall exclude (and not release) claims for indemnification, claims
for coverage under officer and director policies, and claims as a direct or
indirect unitholder of the Partnership and/or the Company and which may be
amended by the Company to reflect changes in applicable laws and regulations
and, where applicable, the Executive’s non-revocation of such release.

 

(r)                                    “Target Bonus” means the Executive’s
target bonus for a given calendar year pursuant to the Company’s cash
performance bonus program as in effect from time to time, assuming 100%
achievement of all performance metrics including, without limitation and by
example only, Enterprise Goals and Individual Goals (within the meaning of the
Company’s annual Short Term Incentive Bonus Plan).

 

(s)                                   “Termination Event” means a termination of
the Executive’s employment by the Partnership Entities for any reason other than
for Cause or by the Executive for Good Reason, in either case during the
Protection Period [FOR INDIVIDUALS WHO WORK FOR THE UPSTREAM/MIDSTREAM BUSINESS:
; provided, that, for the avoidance of doubt, in the event of a
[Midstream][Upstream] Sale, the Executive shall be deemed to experience a
Termination Event if (i) the Executive remains employed by the Company, the
Partnership or an affiliate thereof following such sale and is subsequently
terminated by the employing entity other than for Cause or by the Executive for
Good Reason, in either case during the two year period beginning on the date of
such [Midstream][Upstream] Sale, or (ii) following such sale, the Executive is
employed by the successor entity resulting from the [Midstream][Upstream] Sale
(or an affiliate thereof) and is subsequently terminated by the employing entity
other than for Cause or by the Executive for Good Reason, in either case during
the two year period beginning on the date of such [Midstream][Upstream] Sale].

 

2.                                      Term of Agreement.  The term of this
Agreement (the “Term”) shall be for a period that commences on the Effective
Date and terminates upon the earlier to occur of the fifth anniversary of the
Effective Date or a Change of Control; provided, that, if a Change of Control
has not occurred by the fifth anniversary of the Effective Date, the Term will
be automatically extended for an additional one (1) year period as of the fifth
anniversary of the Effective Date and on each anniversary date of the Effective
Date occurring thereafter, unless the Board cancels further extension of this
Agreement by giving notice to the Executive at least sixty (60) days prior to
the applicable extension date.  Upon a Change of Control during the Term, the
Term will be extended through the end of the Protection Period, immediately
following which time this Agreement will terminate, except to the extent
necessary to enable the Executive to enforce his rights under Section 3 of this
Agreement.

 

6

--------------------------------------------------------------------------------


 

3.             Benefits.

 

(a)           In the event the Executive experiences a Termination Event, then
the Company shall, contingent upon the Executive satisfying the Severance
Conditions (and, in the case of a termination occurring during the six (6) month
period ending on the Change of Control, contingent upon a Sufficiency
Determination pursuant to Section 3(b) below):

 

(i)            pay the Executive, within the earlier to occur of the date on
which applicable law or Company policy or practice would necessitate payment and
60 days following the Date of Termination (or 60 days following the occurrence
of the Change of Control, in the case of a termination occurring during the six
(6) month period ending on the Change of Control), the Accrued Payments;

 

(ii)           pay the Executive, within 60 days following the Date of
Termination (or within 60 days following the occurrence of the Change of
Control, in the case of a termination occurring during the six (6) month period
ending on the Change of Control), (i) a Pro-Rata Bonus for the calendar year of
termination, and (ii) a lump sum payment equal to [      ] times the sum of
(A) an amount equivalent to Base Salary, plus (B) the Executive’s Target Bonus
for the calendar year in which the Change of Control occurs (calculated based on
the Executive’s Base Salary);

 

(iii)          provide the Executive (and his or her spouse and eligible
dependents) with continued medical, dental and vision coverage until the earlier
of (A) the end of the [      ] month period beginning on the Date of
Termination, or (B) until the Executive is, or becomes, eligible for comparable
coverage under the group health plans of a subsequent employer.  The Company may
satisfy its obligations under this Section 3(a)(iii) in one or more of the
following manners, as determined by the Company in its discretion: (1) by
continuing the Executive’s coverage under the Company’s group health plans on
the same terms and conditions as active employees of the Company, with the
balance of any applicable premiums, as determined by the Company, being paid by
the Company with income applicable to such premiums imputed to the Executive, or
(2) during the period of time that the Executive would, but for the continued
coverage provided pursuant to this Section 3(a)(iii), be entitled to continued
group health plan coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), if the Executive elected such
coverage and paid the applicable premiums (the “COBRA Continuation Period”), by
reimbursing the Executive on a monthly basis for the cost of COBRA continuation
coverage in excess of the premium amount paid by active employees of the Company
for group health plan coverage, or (3) following the COBRA Continuation Period,
to the extent the Executive is still entitled to continued coverage pursuant to
this Section 3(a)(iii), the coverage to be continued shall be self-funded by the
Company, shall be provided in the form of an individual insurance policy
obtained by the Company for the Executive, or shall be provided in the form of
monthly reimbursement by the Company to the Executive for the cost of obtaining
such coverage (but only to the extent such cost exceeds the premium amount paid
by active employees of the Company for group health plan coverage), such method
under this subclause (3) to be determined by the Company in its discretion and
to be provided in

 

7

--------------------------------------------------------------------------------


 

accordance with the provisions of Treas. Reg. § 1.409A-3(i)(1)(iv)(A), including
but not limited to the requirements that (x) the benefits or reimbursements
provided be determined by reference to the objective and nondiscretionary
criteria set forth in the applicable group health plans, (y) the benefits or
reimbursements provided during one taxable year of the Executive not affect the
benefits or reimbursements to be provided in any other taxable year (provided,
that a limit imposed on the amount of benefits or reimbursements that may be
provided over some or all of the continuation period described in this
Section 3(a)(iii) shall not in and of itself cause the arrangement described
herein to fail to satisfy the requirements of Treas. Reg. § 1.409A-3(i)(1)(iv)),
and (z) the right to receive benefits or reimbursements not be subject to
liquidation or exchange for another benefit.  If the Executive experiences a
Termination Event during the six (6) month period ending on a Change of Control
and it is ultimately determined that such termination was in anticipation of
such Change of Control such that the Executive is entitled to benefits under
this Agreement, the Company shall reimburse the Executive for any COBRA premiums
incurred by the Executive prior to such determination to the extent such
premiums are in excess of the premium amount paid by active employees in the
Company’s group health plans, such reimbursement to be provided within 60 days
of the Change of Control, with the remainder of any continued coverage to which
the Executive is entitled under this Section 3(a)(iii) to be provided in
accordance with the foregoing provisions of this Section 3(a)(iii).  The health
care continuation coverage period under COBRA or any replacement or successor
provision of applicable law, shall run concurrently with the period during which
the Executive continues to receive benefits pursuant to this Section 3(a)(iii);
and

 

(iv)          reimburse the Executive for the cost of reasonable outplacement
services and expenses, not to exceed $30,000, incurred during the one year
period beginning on the Date of Termination; provided, that such reimbursement
shall be made no later than the last day of the calendar year following the
calendar year in which the expense is incurred; provided, further, that the
value of any outplacement services received will constitute taxable income to
the Executive.

 

(b)           (i)            In the event the Executive experiences a
Termination Event in connection with a termination occurring during the six
(6) month period ending on the Change of Control for which the Executive
believes he is entitled to benefits in accordance with this Section 3, the
Executive shall deliver to the Company a written notice setting forth a
description of facts and circumstances constituting evidence that the
termination of the Executive’s employment was made in anticipation of the
occurrence of a Change of Control and with the intention of avoiding payments
under this Agreement, no later than 30 days following the occurrence of the
Change of Control.

 

(ii)           Within 15 days following receipt of the notice described in
Section 3(b)(i), the [Compensation Committee of the Company](1), will make a
good faith determination, based on the information contained in such notice and
any other information known to the [Compensation Committee of the Company](1),
whether the Executive’s termination was made in anticipation of the occurrence
of a Change of Control and with the intention of avoiding payments under this
Agreement.  If the [Compensation Committee](1) 

 

--------------------------------------------------------------------------------

(1)  Note:  For Joe Mills’ Change of Control Agreement, a majority of the Board
will make the Sufficiency Determination.

 

8

--------------------------------------------------------------------------------


 

affirmatively determines that the termination was under such circumstances (a
“Sufficiency Determination”), the Executive will be eligible for and the Company
shall provide benefits to the Executive in accordance with Section 3(a).

 

(iii)          If the [Compensation Committee of the Company](1) instead
determines that there is insufficient evidence to support a Sufficiency
Determination, the Company will promptly inform the Executive of such
determination.

 

4.             Excise Taxes.  If the Compensation Committee of the Board
determines, in its sole discretion, that Section 280G of the Code applies to any
compensation payable to the Executive, then the provisions of this Section 4
shall apply.  If any payments or benefits to which the Executive is entitled
from the Company, any affiliate, any successor to the Company or an affiliate,
or any trusts established by any of the foregoing by reason of, or in connection
with, any transaction that occurs after the Effective Date (collectively, the
“Payments,” which shall include, without limitation, the vesting of any equity
awards or other non-cash benefit or property) are, alone or in the aggregate,
more likely than not, if paid or delivered to the Executive, to be subject to
the tax imposed by Section 4999 of the Code or any successor provisions to that
section, then the Payments (beginning with any Payment to be paid in cash
hereunder), shall be either (a) reduced (but not below zero) so that the present
value of such total Payments received by the Executive will be one dollar
($1.00) less than three times the Executive’s “base amount” (as defined in
Section 280G(b)(3) of the Code) and so that no portion of such Payments received
by the Executive shall be subject to the excise tax imposed by Section 4999 of
the Code, or (b) paid in full, whichever of (a) or (b) produces the better net
after tax position to the Executive (taking into account any applicable excise
tax under Section 4999 of the Code and any other applicable taxes).  The
determination as to whether any Payments are more likely than not to be subject
to taxes under Section 4999 of the Code and as to whether reduction or payment
in full of the amount of the Payments provided hereunder results in the better
net after tax position to the Executive shall be made by the Board and the
Executive in good faith.

 

5.             General Provisions.

 

(a)           Taxes.  The Company is authorized to withhold from any payments
made hereunder amounts of withholding and other taxes due or potentially payable
in connection therewith, and to take such other action as the Company may deem
advisable to enable the Company and the Executive to satisfy obligations for the
payment of withholding taxes and other tax obligations relating to any payments
made under this Agreement.

 

(b)           Offset.  The Company may set off against, and the Executive
authorizes the Company to deduct from, any payments due to the Executive, or to
his estate, heirs, legal representatives, or successors, any amounts which may
be due and owing to the Company or an affiliate by the Executive, whether
arising under this Agreement or otherwise; provided that no such offset may be
made with respect to amounts payable that are subject to the requirements of
Section 409A of the Code unless the offset would not result in a violation of
the requirements of Section 409A of the Code.

 

--------------------------------------------------------------------------------

(1)  Note:  For Joe Mills’ Change of Control Agreement, a majority of the Board
will make the Sufficiency Determination.

 

9

--------------------------------------------------------------------------------


 

(c)           Successors.  This Agreement and all rights hereunder are personal
to the Executive and shall not be assignable by the Executive; provided,
however, that any amounts that shall become payable under this Agreement prior
to the Executive’s death shall inure to the benefit of the Executive’s heirs and
other legal representatives, as the case may be.  This Agreement shall bind, and
inure to the benefit of, the Company and any successor to the Partnership
Entities pursuant to a Change of Control.  The Company shall require any
successor to the Partnership Entities pursuant to a Change of Control to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform if no succession
had taken place.  Upon such assumption by the successor, the Company
automatically shall be released from all liability hereunder.  In the event a
successor does not assume this Agreement, the benefits payable pursuant to
Section 3 will be paid immediately prior to the Change of Control.

 

(d)           Unfunded Obligation.  All benefits due to the Executive under this
Agreement are unfunded and unsecured and are payable out of the general funds of
the Company.

 

(e)           Limitation on Rights Conferred.  Neither the Agreement nor any
action taken hereunder will be construed as (i) giving the Executive the right
to continue in the employ or service of the Company or an affiliate;
(ii) interfering in any way with the right of the Company or any affiliate to
terminate the Executive’s employment or service at any time; or (iii) giving the
Executive any claim to be treated uniformly with other employees.

 

(f)            Entire Agreement.  Except as otherwise specifically provided
herein, this Agreement constitutes the entire agreement between the parties
respecting the subject matter hereof and supersedes any prior agreements
respecting severance benefits upon a Change of Control.  No amendment to this
Agreement shall be deemed valid unless in writing and signed by the parties.  A
waiver of any term, covenant, agreement or condition contained in this Agreement
shall not be deemed a waiver of any other term, covenant, agreement or
condition, and any waiver of any default in any such term, covenant, agreement
or condition shall not be deemed a waiver of any later default thereof or of any
other term, covenant, agreement or condition.  Any disagreements over the
payment of amounts under, or otherwise with respect to, this Agreement shall be
resolved in accordance with the claims procedures attached hereto as Exhibit A.

 

(g)           Severability.  If any provision of the Agreement is held to be
illegal or invalid for any reason, the illegality or invalidity will not affect
the remaining provisions of the Agreement, but such provision will be fully
severable and the Agreement will be construed and enforced as if the illegal or
invalid provision had never been included herein.

 

(h)           Notices.  Any notice required or permitted to be given by this
Agreement shall be effective only if in writing, delivered personally or by
courier or by facsimile transmission or sent by express, registered or certified
mail, postage prepaid, (i) to the Executive at the last address he has filed
with the Company, and (ii) to the Company at its principal executive offices, or
at such other places that either party may designate by notice to the other.

 

10

--------------------------------------------------------------------------------


 

(i)            Application of Section 409A.  The amounts payable pursuant to
Section 3 of this Agreement are intended to comply with the short-term deferral
exception to Section 409A of the Code.  To the extent that the Executive is a
“specified employee” within the meaning of the Treasury Regulations issued
pursuant to Section 409A of the Code (the “Section 409A Regulations”) as of the
Executive’s Date of Termination, no amount that constitutes a deferral of
compensation which is payable on account of the Executive’s separation from
service shall be paid to the Executive before the date (the “Delayed Payment
Date”) which is first day of the seventh month after the Executive’s Date of
Termination or, if earlier, the date of the Executive’s death following such
Date of Termination.  All such amounts that would, but for this Section 4(i),
become payable prior to the Delayed Payment Date will be accumulated and paid on
the Delayed Payment Date.  No interest will be paid by the Company with respect
to any such delayed payments.  For purposes of Section 409A of the Code, each
payment or amount due under this Agreement shall be considered a separate
payment, and the Executive’s entitlement to a series of payments under this
Agreement is to be treated as an entitlement to a series of separate payments.

 

(j)            Governing Law.  All questions arising with respect to the
provisions of the Agreement and payments due hereunder will be determined by
application of the laws of the State of Texas, without giving effect to any
conflict of law provisions thereof, except to the extent Texas law is preempted
by federal law.

 

(k)           Word Usage.  Words used in the masculine shall apply to the
feminine, where applicable, and wherever the context of the Agreement dictates,
the plural shall be read as the singular and the singular as the plural.

 

[Signature Page Follows]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the Effective Date.

 

 

 

EAGLE ROCK ENERGY G&P, LLC

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

[Name]

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CLAIMS PROCEDURES

 

(a)           Any individual who believes that he or she has been denied a
benefit to which he or she is entitled under this Agreement (hereinafter
referred to as a “Claimant”) may file a written request for such benefit with
the Board.  In order to file a claim for benefits under this Agreement, the
Claimant must submit to the Board a written claim for benefits containing a
description of (i) an alleged failure to receive a benefit payable under this
Agreement or (ii) an alleged discrepancy between the amount of a benefit owed
and the amount of a benefit the Claimant received under this Agreement.  In
connection with the submission of a claim, the Claimant may examine this
Agreement and any other relevant documents relating to his or her claim, and the
Claimant may submit written comments relating to such claim to the Board.  If
the Claimant needs additional information regarding his or her claim for
benefits, the Claimant can submit a written request to the Board for such
information.  Failure to furnish a written claim description or to otherwise
comply with this claim submission procedure shall invalidate the Claimant’s
claim unless the Board determines that it was not reasonably possible to comply
with such procedure.

 

(b)           A Claimant shall be permitted to examine any relevant document
relating to his or her claim and submit written comments or other information to
the Board to supplement his or her claim.  Within 90 days from the date the
Claimant filed the claim (or such longer period as may be necessary due to
unusual circumstances or to enable the Claimant to submit written comments, but
in any event no longer than the time period described in clause (c) hereof), the
Board shall make a decision as to whether the claim is to be approved, modified,
or denied.  If the Board approves the claim, then the Company shall process the
claim as soon as administratively practicable.

 

(c)           In the event of an “Adverse Benefit Determination” (which includes
a denial or modification of a Claimant’s claim, or an invalidation for failing
to follow this claim submission procedure), the Claimant shall be notified in
writing not later than 90 days following the date the Claimant filed his or her
claim (or within 180 days under special circumstances, in which case the
Claimant will be informed of the extension and the circumstances requiring the
extension in writing prior to its commencement) of the following:

 

(i)            The specific reason or reasons for the Adverse Benefit
Determination;

 

(ii)           The provisions of this Agreement upon which the Adverse Benefit
Determination is based;

 

(iii)          Any additional material or information necessary to perfect the
claim and the reasons why such material or information is necessary;

 

(iv)          The claims review procedure set forth in this Agreement; and

 

(v)           A description of the Claimant’s right to bring a civil action
under the

 

1

--------------------------------------------------------------------------------


 

Employee Retirement Income Security Act of 1974, as amended (“ERISA”), with
respect to the Adverse Benefit Determination.

 

(d)           Within 60 days following receipt of an Adverse Benefit
Determination, the Claimant may submit a written request to the Board for review
of such determination.  During this review process, the Claimant shall have the
opportunity to submit written comments and other information relating to his or
her claim and the Claimant shall have reasonable access to, and copies of, all
documents and other information related to his or her claim free of charge.  Any
items the Claimant submits to the Board shall be considered without regard to
whether such items were considered in the initial benefit determination.

 

(e)           Within 60 days following the Claimant’s request for review (or
within 120 days under special circumstances, in which case the Claimant will
receive written notice of the extension and the circumstances requiring the
extension prior to its commencement), the Board must, after providing the
Claimant with a full and fair review, render its final decision in writing (or
electronically) to the Claimant.  However, the review process may be delayed if
the Claimant fails to provide information that is requested by the Board.  If
the Board approves the claim on review, then the Company shall process the claim
as soon as administratively practicable.  In the event of an Adverse Benefit
Determination on review, the Board’s final decision shall include:

 

(i)            The specific reason or reasons for the Adverse Benefit
Determination;

 

(ii)           The provisions of this Agreement upon which the Adverse Benefit
Determination is based;

 

(iii)          A statement that the Claimant is entitled to reasonable access
to, and copies of, all documents and other information related to the claim free
of charge; and

 

(iv)          A description of the Claimant’s right to bring a civil action
under ERISA with respect to the Adverse Benefit Determination.

 

(f)            A Claimant may, by submitting a written statement to the Company,
authorize an individual or entity to pursue his or her claim for benefits under
this Agreement and/or the Claimant’s request for a review of an Adverse Benefit
Determination made with respect to his or her claim.

 

2

--------------------------------------------------------------------------------